Citation Nr: 0507607	
Decision Date: 03/15/05    Archive Date: 03/30/05

DOCKET NO.  03-14 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K. S. Knight, Counsel

INTRODUCTION

The veteran served on active duty from September 1964 to 
September 1967.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas, which denied an increase rating for PTSD, 
rated at 50 percent.  

A notice of disagreement (NOD) was received in May 2002. A 
statement of the case was issued in October 2002, and a 
timely appeal was filed in April 2003.

In November 2004, the veteran appeared before the undersigned 
Acting Veterans Law Judge at a travel board hearing conducted 
at the RO in North Little Rock, Arkansas. 


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  The veteran's PTSD is productive of occupational and 
social impairment and includes such deficiencies as suicidal 
and homicidal ideation, anger, panic attacks, depression, and 
neglect of personal hygiene, with an inability to maintain 
effective relationships.  


CONCLUSION OF LAW

The schedular criteria for an evaluation of 70 percent for 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code 9411 
(2004).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).

In a July 2003 letter, the RO notified the veteran of the 
information and evidence needed to substantiate and complete 
his claim, of what part of that evidence he was to provide, 
and what part VA would attempt to obtain for him.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The letter also requested that the veteran submit any 
evidence that he had showing that his service connected PTSD 
had increased in severity, including a statement from his 
doctor, the results of any laboratory tests or x-rays, and 
statements from other individuals able to describe from their 
knowledge and personal observations in what manner his 
disability had become worse.  The letter also advised the 
veteran to furnish the dates and places of any treatment and 
VA would obtain the reports of such treatment.  Pelegrini v. 
Principi (Pelegrini II), 18 Vet. App. 112 (2004).  

It is noted that the original rating decision on appeal for 
an increased rating for PTSD was in April 2002, and VCAA 
notice was not provide until July 2003, more than 15 months 
after the original rating decision.  Therefore, the veteran 
did not receive a VCAA notice prior to the initial rating 
decision denying his claim.  Nonetheless, the Board finds 
that the lack of such a pre-decision notice is not 
prejudicial to the veteran.  VCAA notice was provided by the 
RO prior to the transfer and certification of the veteran's 
case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).

The Board further notes that the veteran is represented and 
has been provided with every opportunity to submit evidence 
and argument in support of his claim and to respond to VA 
notices. 
The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
In this case, the veteran's service medical records are on 
file and the RO has obtained all available post-service VA 
and private medical records identified by the veteran.  38 
U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) 
(2004).  Moreover, the veteran has been afforded VA medical 
examinations in April 2002 and July 2004 in connection with 
his claim for an increased rating for PTSD.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2004).  

Legal Criteria

Law and Regulations:  Disability evaluations are determined 
by the application of a schedule of ratings, which is based 
on average impairment of earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  Separate rating codes identify the 
various disabilities.  38 C.F.R. Part 4.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2004).  Any reasonable doubt regarding the 
degree of disability is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2004).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.  

The U.S. Court of Appeals for Veterans Claims (Court) held in 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that 
compensation for service-connected injury is limited to those 
claims which show present disability and held:  "Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance."

Pursuant to the pertinent regulations, a 50 percent 
evaluation is assigned for PTSD when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect, 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2004).

To warrant a 70 percent evaluation under this diagnostic 
code, the veteran must provide evidence of occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation, obsessional 
rituals which interfere with routine activities, speech 
intermittently illogical, obscure or relevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
situation); inability to establish and maintain effective 
relationships.  38 C.F.R.  § 4.130, Diagnostic Code 9411.

A rating of 100 percent for PTSD is warranted in those 
situations in which the veteran's mental disability rises to 
a state of total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communications; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R.  § 4.130, Diagnostic Code 9411.
Analysis

The RO has evaluated the veteran's PTSD as 50 percent 
disabling, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2004).  The veteran claims that his symptoms have 
progressed incrementally over time to the point where his 
mental disability interferes with his daily living, his 
social relationships, his ability to care for his personal 
appearance, and his ability to maintain employment, and a 
higher rating is warranted.  

The veteran filed his claim for an increased rating in 
February 2002.  

In a VA examination report dated in April 2002, the examiner 
reviewed the veteran's records and recited his history with 
respect to his treatment for PTSD.  The record shows that the 
veteran continued treatment with a nurse practitioner through 
the VA clinic.  The examiner noted that in one medical record 
dated in March 2001, the veteran reportedly "heard the lord 
talking to him, seeing shadows out of the corner of his eyes 
and said he saw Jesus on the side of a wall."  The veteran 
reported such symptoms as sleeping disturbances, nightmares, 
and trouble breathing.  At the time of the 2002 examination, 
the veteran continued to complain of irritability, anger, 
hyper vigilance, and difficulty with modulating his emotions.  
He was estranged from his oldest child, but reported that he 
got along fairly well with the other children.  He denied any 
suicide attempts, violence, or assaultiveness at the time of 
the examination.  He reported that he attended the weekly 
PTSD groups and now attended church weekly.  

On examination, the examiner noted that the veteran admitted 
to illusions, more likely a result of acute arousal.  The 
veteran made fairly good eye contact, had some ideas of 
hurting others, but would not act upon them.  All forms of 
memory were marginally adequate.  He seemed to recall more 
distant events than recent events.  The examiner noted that 
the veteran was somewhat obsessive and ritualistic in 
organizing his daily activities.  The examiner also noted 
that the veteran's speech took place rather "blurtingly" and 
was irrelevant to the content.  Also, he had some symptoms 
associated with panic attacks such as heart racing and 
heavier breathing, but the attacks had not occurred in a long 
time.  Primary affect was one of irritability, and agitation 
with corresponding mood.  

The examiner assessed the veteran as having recapitulation of 
traumatic events, with avoidance, including physiological 
arousal, some rather strange and paranoid type thoughts and 
suspicions about the government and others, and even at 
times, turned to the examiner for confirmation of his 
thoughts.  The veteran's symptoms seemed to be more 
heightened than earlier.  He was diagnosed as having PTSD, 
mild to moderate, complicated by his over endorsement of 
psychopathology; obsessive-compulsive personality traits; and 
a GAF score of 50.  

In a June 2002 psychiatric evaluation provided by Chester W. 
Jenkins of Psychiatric Associates of Texarkana, the physician 
indicated that the veteran continued to suffer from panic 
episodes, night sweats, startle responses, and extreme 
uneasiness with crowds (especially if they involved high 
noise levels).  At the time of the evaluation, the veteran 
reported that he had abstained from alcohol for one month and 
that he had a somewhat easier time controlling his temper 
although he had to exert strenuous effort to do so.  His 
relationship with his family had improved somewhat.  The 
veteran continued to have nightmares and woke up screaming 
about certain Vietnam experiences.  The nightmares had 
worsened over the years.  The examiner reported that the 
veteran was appropriately groomed and dressed, his speech was 
pressured but articulate, his thoughts were halting, but 
orderly, and that there was no evidence of well-formed 
hallucinations, delusions, or paranoia.  His affect was 
labile; he was alert and oriented; and his memory and 
intellect were well preserved.  He was diagnosed as having 
PTSD at Axis I, severe symptoms at Axis IV, and a GAF score 
of 40.  

In a December 2002 medical assessment update, Ken Allen, 
LMSW-ACP, LCSW, CTS, a social worker and certified trauma 
specialist, reported that the veteran suffered from increased 
panic attacks, sleep awakenings, nightmares and night sweats, 
and extremely limited social contacts.  Also noted was the 
veteran's unfavorable vocational outlook.  Overall, the 
social worker noted that the veteran symptoms were indicative 
of declining impairment associated with his PTSD.  

A March 2003 statement provided by Chester W. Jenkins, M.D., 
of Psychiatric Associates of Texarkana, stated that the 
veteran was described as experiencing seriously impaired 
social relationships at work and with friends and family.  
Dr. Jenkins noted that the veteran was known to have walked 
off the job numerous times and had experienced disciplinary 
actions as a result of his inability to get along with other 
people.  The veteran had also alienated some family members.  
The veteran had experienced suicidal ideation to the extent 
of sitting with a gun barrel in his mouth.  He had frequent 
periods of depression and panic attacks, was described as 
being quite impulsive, and had difficulty dealing with even a 
minimal amount of stress.  The veteran also lacked in his 
personal hygiene and had to be reminded to tend to his 
personal care.  Overall, Dr. Jenkins indicated that the 
veteran was substantially impaired in his ability to 
establish and maintain effective personal relationships.  The 
veteran was diagnosed as having PTSD, severe, with a GAF 
score of 35.  

Social Security records report chronic and severe symptoms 
attributable to the veteran's PTSD with GAF scores from 45 
and upward.  

Several statements were provided by the veteran's former 
employer, [redacted].  In one statement dated in June 
2002 from a project manager, [redacted], it is noted that 
the veteran worked with Mr. [redacted] in the maintenance 
department for 26 years, during which time he was a good 
repairman.  It is also noted that, on the average of every 
two weeks, the veteran had to be taken aside and talked with 
concerning his inability to follow instructions and his 
tendency to hide while he was at work.  Also, Mr. [redacted] 
noted that the veteran had periods of time in which he had 
serious arguments with his coworkers.  Although the veteran 
apparently performed well, he reportedly never accepted 
authority over him without becoming argumentative.  

The veteran was afforded a VA PTSD examination in July 2004.  
The examiner provided a recitation of the veteran's past 
medical history related to his service-connected PTSD.  The 
examiner noted that the veteran's current complaints 
consisted of chronic and daily severe anxiety as evidenced by 
severe worry, panic, restlessness, irritability, muscle 
tension, feeling edgy, racy thoughts, fear of a heart attack, 
insomnia, loss of concentration, chest pains, feeling sweaty, 
weak legs, moderate fatigue, depersonalization, 
derealization, sadness, overeating, indecisiveness, loss of 
interest and motivation, moderate hopelessness, 
worthlessness, guilt, poor self image, loss of sex drive, and 
health worries.  

The examiner noted that the veteran continued to be treated 
by Ken Allen, MSW, in group and individual sessions, and 
continued with his medications, in addition to periodic 
treatment by Dr. Chester Jenkins, his private physician.  
When on medication, the veteran reported that he slept 
better, had fewer nightmares and panic attacks, but also 
reported that he continued to lose his temper and that his 
family relationships with others continued to deteriorate.  

When asked about his subjective complaints, the veteran 
stated, "Same as always...take my medicine, but still have my 
nightmares and panic attacks."  The veteran reported 
confusion, anger, irritation, intolerance, and panic.  The 
examiner noted that the veteran did not have the 
concentration to read more than headlines or obituaries.  
Also noted is that he was severely impaired as to work, had 
last worked in 2001, and had to leave his employment because 
he dreamed about killing his two bosses who were always 
giving him a hard time.  The veteran had been sent home from 
work on several occasions due to the fact that he got angry 
with his superiors.  With respect to marital/family quality, 
the examiner noted that the veteran was severely impaired.  
He had been married 36 years, but reported that "Some days 
are good, some are hell."  The veteran reported that he 
fought with his spouse, and had 5 children and 12 
grandchildren, all of whom were aware of his temper.  He was 
totally alienated from all of them.  The veteran appeared to 
have no compassion for anyone and according to his spouse, 
thought he was always right and that everyone else was wrong.  
The veteran's spouse reported that she was ready to leave him 
due to his irritability and that she had basically survived 
by getting counseling and taking Paxil.  

The examiner reported that with respect to his interactions 
with others, the veteran only spoke with a few people briefly 
at the local restaurant every morning, otherwise, he kept to 
himself.  He attended church every other week, but did not 
linger to talk with anyone.  He spent time watching 
television, occasionally mowed the yard, tried to repair 
things around the house, but often got angry, and did such 
things as tear up his weed whacker when it would not start.  
The veteran drank about a bottle of whiskey a week to help 
him sleep, but was trying to cut back because he felt guilty 
about his drinking.  

With respect to violence, the examiner noted that the veteran 
was severely impaired.  He did such things as throw his 
tools, cuss to his family, had road rage, and punched the 
walls.  He was noted as mildly impaired as to suicidal and 
homicidal thoughts.  In a summary statement of the veteran's 
current mental status, the examiner noted that the veteran 
had not worked in several years and was close to losing his 
spouse of 36 years because of his continuing anger and 
criticism of her and their children.  The veteran spent most 
of the time by himself in front of the television, putting on 
weight, unable to find any activity that would help him 
settle down.  

The examiner reported that the veteran presented with 
pressure of thought, content of speech was appropriate and 
well connected, but speech was intense with angry content.  
Delusions and hallucinations were absent, the veteran did not 
trust people, and he heard voices and screaming in his sleep.  
His eye contact with the examiner was fair and his 
interaction was open and forthright.  The veteran's behaviors 
were appropriate during the examination.  With respect to 
homicidal and suicidal thoughts, the veteran thought at times 
that life was not worth living and had admitted to his spouse 
that he considered using one of his guns on himself.  Plans, 
means, and intent were assessed as mild.  He no longer wished 
to kill his former supervisors, because they both had died.  
His personal hygiene was fair and he was in need of 
supervision for his daily activities.  For example, the 
veteran's wife had to remind him to take showers.  

Also noted is that orientation to place, person, time, and 
purpose was good.  Long-term memory for important names, 
dates, and events was good.  Short-term memory as assessed by 
4-object recall and functional test of memory was fair - two 
out of four words were recalled without prompts.  Attention 
and concentration as measured by digit span and WORLD spelled 
backwards was fair.  Obsessive rituals and compulsions were 
absent.   Affect was restricted, panic symptoms were 
pronounced, neurovegetative symptoms of depression were 
present with tearfulness, insomnia, and weight gain.  
Prominent anxiety symptoms including disturbed dreams, and 
excessive worry and fears, which were present and pronounced.  
Impulse control was poor as measured by recent social 
interactions with problem situations.  The effect on 
motivation and mood were pronounced.  The veteran's sleep was 
poor, waking up frequently with nightmares several times a 
week.  As to insight as demonstrated by the veteran's 
understanding of the cause and effect of the symptoms and 
their behaviors, the examiner noted that the veteran was 
grossly impaired.  His judgment was noted as good and his 
intelligence was deemed average.  

The examiner assessed the veteran's PTSD pursuant to the 
symptoms criteria checklist as follows:  For criteria A, the 
examiner noted that the veteran met both the life threatening 
event and the horrific personal reaction threshold.  As to 
stressor and reaction, the veteran was reported as haunted by 
having two close friends dying in his arms and having to kill 
children.  For criteria B, the examiner noted symptoms of 
anxiety and panic, distressing memories more often than not, 
flashbacks, nightmares several times a week, sadness, and 
tearfulness.   For criteria C, the examiner noted avoidance 
of trauma-related thoughts, feelings, or conversations, 
avoidance of trauma-related activities, places, or people 
(the veteran reported that he hated coming to the VA), 
avoidance of social events, detachment (the veteran had no 
close friends), and restricted in his affect (unable to show 
positive feelings).  For criteria D, the examiner noted 
symptoms of persistent arousal, difficulty with sleep, 
irritable, angry outbursts, difficulty with concentration, 
hyper vigilance such that the veteran did not want doors 
behind him and kept his back to the wall, and exaggerated 
startle response to such things as helicopters and 
firecrackers.  

The examiner noted that the veteran showed significant 
impairment in his social or occupational functioning, mild 
impairment in his attention, short-term memory, spatial 
relations construction, and calculation.  He had intact 
orientation, comprehension, repetition, naming, and 
reasoning.  

In conclusion, the examiner diagnosed the veteran at Axis I 
as having chronic PTSD, depressive disorder, not otherwise 
specified, at Axis II, personality disorder, not otherwise 
specified with negativistic and schizoid traits, at Axis IV, 
family discord, inadequate social support, unemployed, 
reminders of combat, and at Axis V, a GAF score of 50 for 
serious symptoms.  In a notation as to the GAF score, the 
examiner noted suicidal ideation, no close friends, unable to 
keep a job, and severe family conflicts.  Overall, the 
examiner noted that the veteran had lost his ability to work, 
to take care of his hygiene and health, treat his family 
members with respect, make new friends, or enjoy any 
activities.  

By definition, the Global Assessment of Functioning (GAF) 
score considers psychological, social and occupational 
functioning on a hypothetical continuum of mental health-
illness, and does not include impairment in functioning due 
to physical (or environmental) limitations.  AMERICAN 
PSYCHIATRIC ASSOCIATION, DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS 32 (4th ed. 1994) (DSM- IV); 38 C.F.R. § 
4.125 (2004). According to the GAF Scale, a score between 41 
and 50 represents serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting), or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job). DSM-IV 
at 32; 38 C.F.R. § 4.125.  

Applying the facts in this case to the criteria set forth 
above, and affording the veteran the benefit of the doubt, 
the Board finds the veteran's symptoms attributable to his 
PTSD hinder him in most areas of his daily life, including 
his ability to remain gainfully employed.  The evidence also 
shows that the veteran's symptomatology has increased over 
time and has included the onset of suicidal and homicidal 
ideation in recent years.  The Board, therefore, concludes 
that the criteria for a 70 percent rating for PTSD have been 
met.

The Board finds that the evidence of record does not support 
an evaluation any higher than a 70 percent rating for PTSD.  
Specifically, the veteran's mental disability does not rise 
to such a state of total occupational and social impairment, 
with symptoms such as gross impairment in his thought 
processes or communications; persistent delusions or 
hallucinations; grossly inappropriate behavior; signs of 
persistent danger of hurting self or others;, or gross memory 
loss.  


ORDER

An evaluation of 70 percent, but no greater, for PTSD is 
granted, subject to the controlling laws and regulations 
governing the payment of monetary awards.





	                        
____________________________________________
	RONALD W. SCHOLZ
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


